WiNSLOw, 0. J.
Held: (1) The finding that the plaintiff made the contract in question in his own behalf and not as agent for the Schoenhofen Company is amply supported by the evidence. (2) Under common-law principles the agreement in question was valid because it was limited as to time, space, and extent of trade and because it appears to be an entirely reasonable benefit or protection for the plaintiff to reserve to himself as a part of the leasing- transaction. Kellogg v. Larkin, 3 Pin. 123; My Laundry Co. v. Schmeling, 129 Wis. 597, 109 N. W. 540. (3) The restraint of trade resulting from the agreement being partial only and not operating to the prejudice of the public by unduly restricting competition, the contract is not an illegal contract in restraint of trade within the provisions of sec. 1747e, Stats. Pulp Wood Co. v. Green Bay P. & F. Co. 157 Wis. 604, 147 N. W. 1058. (4) There being here no contract in unlawful restraint of trade, it necessarily follows that the business- relations between the plaintiff and the Schoenhofen Company constituted no conspiracy by a foreign corporation in unlawful restraint of trade, such as is denounced by sec. 1770g, Stats.
By the Court. — Judgment affirmed.